Citation Nr: 0803115	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  04-18 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for medullary carcinoma 
of the right lobe of the thyroid, including as due to 
exposure to Agent Orange in service.

2.  Whether a reduction in the evaluation for the veteran's 
service-connected asthma from 30 percent to 0 percent was 
proper.

3.  Entitlement to an increased rating for asthma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from November 2002 and December 2004 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office in White River Junction, Vermont.  The veteran's 
claims are currently under the jurisdiction of the New York, 
New York Regional Office (RO).

The issue of entitlement to an increased rating for asthma is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Medullary carcinoma of the right lobe of the thyroid was 
not manifest in service and is unrelated to any incident of 
service origin, including Agent Orange exposure.

2.  The veteran had a 30 percent rating in effect for asthma 
for over 5 years and the examination report upon which the 
reduction was based is not as full and complete as the 
examination report upon which the 30 rating was based.


CONCLUSIONS OF LAW

1.  Medullary carcinoma of the right lobe of the thyroid was 
not incurred or aggravated in service or due to Agent Orange 
exposure.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).

2.  The criteria for restoration of a 30 percent rating for 
asthma have been met.  38 C.F.R. § 3.344 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Thyroid Carcinoma Claim

The veteran maintains that he was exposed to Agent Orange 
while in Vietnam and to other chemicals while stationed in 
Germany.  He asserts that his medullary carcinoma of the 
right lobe of the thyroid resulted from these exposures 
during service.

Service in Vietnam during the Vietnam Era is shown by the 
veteran's service personnel records.  Accordingly, it is 
presumed that the veteran was exposed to Agent Orange in such 
service.  38 C.F.R. § 3.307(a)(6)(iii).

Medullary carcinoma of the thyroid may not be service-
connected under the Agent Orange exposure presumptive service 
connection framework.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307, 3.309.  Carcinomas of the thyroid are not in the list 
of disorders at 38 C.F.R. § 3.309(e) that may be presumed as 
service-connected due to Agent Orange exposure.

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam (See 
38 C.F.R. § 3.309(e)), but must also determine whether his 
current disability is the result of active service under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).  In other words, 
the fact that the veteran does not meet the requirements of 
38 C.F.R. § 3.309 does not in and of itself preclude him from 
establishing service connection as he may, in the 
alternative, establish service connection by way of proof of 
actual direct causation, showing that his exposure to Agent 
Orange during service caused his claimed disability.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).

Medullary carcinoma of the thyroid was not shown during 
service or within a year after discharge from service.  In 
fact the veteran's carcinoma of the thyroid was first 
diagnosed in March 1997, more than 23 years after discharge 
from service.  

The veteran stated on his May 2004 substantive appeal that 
two doctors had told him that his carcinoma was related to 
exposure to chemicals, and he asserted that the only time he 
was exposed to chemicals was when he was in service.  
However, a lay person's account of what a physician 
purportedly said is simply too attenuated and inherently 
unreliable to constitute medical evidence.  See Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  The Board has examined the 
extensive medical records in the claims files and none of the 
medical records relate the veteran's carcinoma of the thyroid 
to exposure to chemicals, or to any other incident of 
service.  

There is no competent medical evidence relating the veteran's 
carcinoma of the thyroid to service, and such is necessary 
for a grant of service connection under 38 C.F.R. § 1110; 38 
C.F.R. § 3.303. 

In light of the above, the preponderance of the evidence is 
against the veteran's claim and service connection for 
medullary carcinoma of the right lobe of the thyroid is not 
warranted.

Rating Reduction

The veteran maintains that the reduction of the 30 percent 
disability rating to 0 percent, effective from March 1, 2005, 
for service-connected asthma, was not proper.  He asserts 
that his lung disease has been attributed to asthma by his 
private doctor.

Initially, the Board finds that the RO complied with the 
procedures of 38 C.F.R. § 3.105, which requires that the 
veteran receive appropriate notice of the proposed reduction 
and the reasons for the proposal, a period of 60 days to 
submit additional evidence, a period of 30 days to request a 
predetermination hearing.  See 38 C.F.R. §§ 3.105(e), (i); 
3.500(r) (2007).  The evidence does not indicate, nor does 
the veteran contend, noncompliance with the aforementioned 
procedural requirements for rating reductions.  See 38 C.F.R. 
§ 3.105(e).  Therefore, the Board will only focus on the 
propriety of the reduction.

At the time of the reduction in this case, a 30 percent 
rating for the veteran's service-connected asthma had 
continuously been in effect since July 21, 1992, a period of 
over 5 years.  Hence, the provisions of 38 C.F.R. § 3.344(a) 
and (b) are for application.

The provisions of 38 C.F.R. § 3.344(a) and (b) provide that 
where a veteran's schedular rating has been both continuous 
and stable for five years or more, the rating may be reduced 
only if the examination upon which the reduction is based is 
at least as full and complete as the examination used to 
establish the higher evaluation.  A rating that has been in 
effect for more than 5 years will not be reduced on any one 
examination, except in those instances where all of the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  The rating 
agency must also take into consideration whether the evidence 
makes it reasonably certain that the improvement will be 
maintained under the ordinary conditions of life.  See 38 
C.F.R. § 3.344(a).

The Board must determine if the evidence properly supported 
the reduction.  In order for a reduction in rating to be 
sustained, it must appear by a preponderance of the evidence 
that the rating reduction was warranted.  See Brown v. Brown, 
5 Vet. App. 413 (1993).

The veteran was granted service connection and a 30 percent 
rating based on two October 1997 VA examination reports, 
which included a copy of the veteran's pulmonary function 
tests (PFT).  Both VA examiners indicated that the veteran 
had asthma and the October 3, 1997 examiner provided an 
extensive history of the veteran's pulmonary complaints and 
provided detailed reasons and bases for why he thought the 
veteran had asthma.

The veteran's rating for asthma was reduced to 0 percent 
based on a July 2002 VA examination report.  This examiner 
stated that bronchial asthma was not present that day, and 
noted that the veteran had chronic obstructive pulmonary 
disease (COPD).  While the July 2002 examiner noted that the 
veteran's claims folder had been reviewed, unlike the October 
3, 1997 VA examiner, he did not describe and analyze the 
veteran's pulmonary history.  The July 2002 VA examination 
report is significantly briefer and less detailed that the 
October 1997 VA examination reports.  The Board is unable to 
find that the July 2002 examination upon which the reduction 
was based is at least as full and complete as the October 
1997 examinations used to establish the higher evaluation.

The Board further notes that a note was received from the 
veteran's private pulmonary specialist in September 2005.  
Dr. G. stated that veteran's lung condition was related to 
his asthma.  Also Dr. G reported that in March 2005 the 
veteran's FEV-1 was 58 percent of predicted.  This is quite 
similar to the October 1997 VA examination results which 
showed the veteran's FEV-1 was 55 percent of predicted.

Since the Board has found that the examination report upon 
which the reduction was based was not as full and complete as 
the examination report upon which the 30 percent rating was 
granted, and since the Board does not find that the veteran's 
asthma disability has undergone sustained improvement, the 
Board concludes that the reduction of the 30 percent rating 
to 0 percent, effective from March 1, 2005 was not proper.  
In reaching this conclusion, the Board has resolved all doubt 
in favor of the veteran.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

In March 2002, the RO wrote to the veteran and specifically 
informed him of the type of evidence needed to support his 
service connection claim, who was responsible for obtaining 
relevant evidence, where to send the evidence, and what he 
should do if he had questions or needed assistance.  The RO 
also requested that the veteran identify any relevant records 
and/or additional supporting information or evidence, and 
submit authorizations to the RO so that the RO could obtain 
the records or other evidence on his behalf.  Therefore, the 
Board believes that the veteran was on notice of the fact 
that he should submit any pertinent evidence in his 
possession.  

With respect to the rating reduction claim the Board 
concludes that the discussions contained in a November 2002 
notice letter complied with VA's duty to notify the veteran.  
For example, the veteran was informed of the RO's proposal to 
reduce the 30 percent disability rating to 0 percent based on 
medical records which indicated that the veteran's lung 
disability had improved.  He was informed of the requirements 
that are necessary to substantiate the claim of whether the 
reduction of the 30 percent disability rating to 0 percent, 
effective from March 1, 2005, for service-connected asthma, 
was proper.  He was informed of the responsibilities imposed 
upon him with respect to the submitting evidence which shows 
that the proposed reduction was not warranted, and he was 
informed of VA's responsibility to the provide him with the 
reasons and bases of the decision proposing the reduction in 
the disability rating.  He was also informed of the evidence 
that VA received in connection with the claim (e.g., medical 
records which show improvement); and he was essentially 
informed to send the information to the VA and to also 
contact the VA if he had questions or needed assistance.  
Regardless, in light of the favorable outcome of the 
veteran's appeal from the rating reduction, further 
development with regard to VA's duties to notify and assist 
would serve no useful purpose.   

The veteran was provided notice of the type of evidence 
necessary to establish disability ratings and effective dates 
with respect to service connection claims in September 2006.  
The Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  As 
explained above, the Board has denied the veteran's service 
connection claim.  Consequently, no disability ratings or 
effective dates will be assigned, so there can be no 
possibility of any prejudice to the veteran in the timing of 
this portion of the notice.

With respect to VA's duty to assist the appellant, the RO has 
obtained the veteran's service medical records, private 
medical records, and Social Security Administration records.  
The veteran has also submitted private medical records.  The 
veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal and he has 
done so.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional pertinent records related 
to the veteran's claims.

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claims after providing the 
required notice and that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  




ORDER

Service connection for medullary carcinoma of the right lobe 
of the thyroid, including as due to exposure to Agent Orange 
in service, is denied.

The reduction in the 30 percent evaluation assigned to the 
veteran's asthma disability not having been warranted, 
restoration of the 30 percent disability evaluation is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.


REMAND

With regards to the veteran's claim for an increased rating 
for his asthma disability, the Board notes that the July 2002 
VA examination report does not describe the veteran's asthma 
disability in sufficient detail so that his pulmonary 
disability may be rated.  Accordingly, a new VA pulmonary 
examination is indicated.  38 C.F.R. § 3.159(c)(4).

In September 2005, the veteran's private pulmonary physician 
noted that the veteran had PFT performed in March 2005.  
Copies of the veteran's private medical records, including 
the March 2005 PFT, should be obtained.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the present case, the Board notes that the 
veteran has not been sent the required notice with respect to 
his increased rating claim.  The March 2002 notice letter did 
not notify the veteran of the information and evidence 
necessary to substantiate his increased rating claim.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a letter providing 
the notice required under 38 U.S.C.A. §  
5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007), to include a 
description of the information and 
evidence necessary to substantiate his 
increased rating claim currently on 
appeal, and to include notice that he 
should submit any pertinent evidence in 
his possession.  The letter should inform 
the veteran of which portion, if any, of 
the evidence is to be provided by the 
veteran and which part, if any, the VA 
will attempt to obtain on behalf of the 
veteran.  This letter should also provide 
an explanation as to the information or 
evidence needed to establish disability 
ratings and effective dates for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  After obtaining any necessary 
authorizations, obtain copies of the 
veteran's treatment records from Dr. 
Scovner and Dr. Gorman dated from November 
2004 to present.

3.  Obtain copies of all of the veteran's 
VA medical records dated from July 2002 to 
present.

4.  Schedule the veteran for a VA 
examination to determine the current 
severity of his pulmonary disability.  The 
veteran's claims folders should be made 
available to and reviewed by the examiner.  
All appropriate tests and studies, 
including pulmonary function tests, should 
be accomplished and all clinical findings 
should be reported in detail.

5.  If the benefit sought on appeal is not 
granted to the veteran's satisfaction or 
if a timely notice of disagreement is 
received with respect to any other matter, 
the veteran and his representative should 
be provided a supplemental statement of 
the case on all issues in appellate status 
and be afforded the appropriate 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
MARY GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


